Citation Nr: 1042409	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for residuals of a cold 
injury of the lower extremities, including onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1980. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In February 2008, a hearing before the undersigned Veterans Law 
Judge was held at the RO.  A transcript of that hearing is of 
record.

These matters were before the Board in April 2008 and September 
2009, and were remanded to the originating agency for further 
development.


FINDINGS OF FACT

1.  The Veteran's current cervical spine disability is 
etiologically related to his active service.  

2.  The Veteran has no residuals of any cold injury of the lower 
extremities sustained in service, and his current onychomycosis 
is not etiologically related to his active service.  







CONCLUSIONS OF LAW

1.  A cervical spine disability was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).  

2.  Residuals of cold injury of the lower extremities, to include 
onychomycosis, were not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the cervical spine claim, the Board notes that 
the Veteran has been provided all required notice, to include 
notice pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently of 
record is sufficient to substantiate his claim.  Therefore, no 
further development is required before the Board decides this 
claim.

With respect to the claim for service connection for cold injury 
residuals, the record reflects that the Veteran was provided all 
required notice in letters mailed in September 2005  and April 
2006, prior to the initial adjudication of the claim.  In 
addition, service treatment records, private treatment records, 
and Social Security Administration records have been obtained.  
In addition, the Veteran was afforded an appropriate VA 
examination to determine the etiology of his onychomycosis and 
whether he has any residuals of cold injury of the feet sustained 
in service.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate this claim.  The Board is also unaware of any such 
evidence.  

The Board acknowledges that the Veteran submitted a VA Form 21-
4142 in July 2010 authorizing the Board to obtain records 
pertaining to his treatment by Dr. B. in 2010 for cold injury.  
However, he did not request the Board to order further 
development to obtain records from Dr. B.  Instead, he submitted 
a May 2010 letter from Dr. B. and requested the Board to decide 
his case as soon as possible.  Therefore, the Board has 
determined that further delay of the appellate process to obtain 
current records from Dr. B. is not warranted.  

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with active 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.



I.  Cervical Spine Disability

The Veteran contends that service connection is warranted for his 
cervical spine disability because it is related to lifting 
artillery shells as well as physical exercises during his marine 
service.

Service treatment records are negative for evidence of a cervical 
spine disability, and the report of examination for separation 
from service shows that the Veteran's cervical spine was found to 
be normal on clinical evaluation.

Post service treatment records first documented complaints of 
neck pain in chiropractic records dated in June 1997.  The 
Veteran reported at that time that his neck stiffness began in 
1977 during military artillery training.  Later medical evidence 
documenting the presence of cervical spine disability is also of 
record.

With respect to the etiology of the Veteran's cervical spine 
disability, the Board notes that a physician with Eurocare 
Medical Center has essentially opined that the Veteran's chronic 
neck syndrome has been aggravated by the activities of his 
employment as a postal carrier.

The Veteran was afforded a VA examination of the cervical spine 
in October 2006.  The examiner noted that the Veteran reported 
experiencing pain and stiffness in the cervical spine since 1977.  
After review of the record and physical examination, the examiner 
provided a diagnosis of mild cervical degenerative arthritis.  
The examiner opined that it was less likely as not that the 
Veteran's mild cervical degenerative arthritis was the result of 
the Veteran's lifting heavy artillery shells during service.  The 
examiner stated that the disease was very common in the general 
population regardless of their activity; however, the examiner 
added that repetitive heavy lifting like the Veteran did during 
service can certainly exacerbate the degree of the degenerative 
process.

A statement from the Veteran's father indicates that the 
Veteran's cervical spine disability began during his active 
service.  He stated that the Veteran lived with him from the time 
of his discharge from service until 1988 and that he witnessed 
the Veteran's cervical spine disorder progress over the years.

A statement from the Veteran's wife indicates that since they met 
in 1987, the Veteran had told her of his neck pain that he stated 
was due to heavy artillery lifting and that she observed his pain 
getting progressively worse over the years.  She stated that the 
Veteran stated that he had to carry packs and occasionally a 
radio that increased his neck and back pain.

The Veteran was also afforded a hearing before the undersigned 
Veterans Law Judge (VLJ) in February 2008.  He testified that 
during service he had to lift heavy artillery shells, which 
caused his current cervical spine disabilities.  Additionally he 
stated that wearing his full combat gear and going on forced 
marches aggravated his neck pain.  He further stated that he 
never saw a doctor for his neck pain during his active service, 
and he never had a medical profile.  The Veteran stated that he 
treated his pain with over the counter medications and massage 
until about 1988 or 1989.

Although the Veteran was not found to have a cervical spine 
disorder during service, the Board has found his testimony 
concerning the onset of pertinent symptomatology in service and 
its continuity thereafter to be credible.  In addition, the 
testimony is consistent with the history that he provided for 
clinical purposes years before the filing of his claim for 
service connection for cervical spine disability.  Moreover, his 
father has provided corroborating evidence of a the continuity of 
symptomatology.  The post-service medical evidence indicating 
that the Veteran's activities as a postal carrier aggravated a 
pre-existing cervical spine disability is also consistent with 
the history reported by the Veteran of cervical symptoms in and 
since service.  In addition, the VA examiner's opinion addressing 
the etiology of the Veteran's cervical spine disability supports 
the proposition that the Veteran's in-service heavy lifting 
contributed to the degree of degenerative changes currently 
present.  In light of these circumstances, the Board concludes 
that the evidence supportive of this claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is warranted for the Veteran's current cervical spine 
disability. 

II.  Residuals of Cold Injury of the Lower Extremities, including 
Onychomycosis

The Veteran contends that he has bilateral lower extremity 
disability, to include onychomycosis, related to his exposure to 
subzero temperatures while he service in the Demilitarized Zone 
(DMZ) in Korea in December 1978 and January 1979.

Service treatment records note treatment for athlete's foot in 
April 1978 as well as treatment for a blister on the bottom of 
his foot in August 1977.  Service treatment records are otherwise 
silent for any pertinent complaints or abnormalities.  The July 
1980 separation examination disclosed normal feet.

Command Chronologies for the 2nd Battalion, 12th Marines note 
that the Veteran's Battalion took part in a seven week field 
firing exercise in the Republic of Korea, emphasizing field 
operations in a cold weather environment.

Post service records do not document any pertinent complaints or 
abnormalities until April 1998.  An April 1998 treatment record 
from J.D.B., DPM, indicates that he treated the Veteran for a 
multitude of problems, including keratosis build up over the 
plantar aspects of both feet consistent with his occupation.  The 
Veteran also had a severe fungal infection.  The physician stated 
that the Veteran reported that his feet were constantly soaked 
with either rain or sweat.

A July 2005 record from A.F., M.D., P.A., reflects complaints of 
lower extremity pain and paresthesisas, noting that the Veteran 
had been in Korea in 1978-1979 during a harsh winter.  The 
Veteran reported having had recurrent fungal infections since 
then.  The physician provided a diagnosis of recurrent fungal 
infections, possibly related to previous cold exposure.  
Paraesthesia was more likely than not related to degenerative 
joint disease of the lumbosacral spine

During his February 2008 hearing before the undersigned, the 
Veteran stated that he was exposed to cold weather while serving 
in the DMZ during the winter of 1978-1979, and was diagnosed with 
cold weather injuries in 2005.  He stated that he was colder than 
he had ever been while doing cold weather exercises in Korea.  
The Veteran reported that he never saw a doctor for any cold 
injuries during service.  It wasn't until 1998 that that he saw 
Dr. B., when he lost a toenail due to severe fungal infection, 
and at that time he was given medicine to treat a fungal 
infection.

The Veteran was afforded a December 2008 VA examination.  The 
Veteran reported being exposed to cold temperatures while in 
Korea.  He wore rubber boots and slept in a truck with his boots 
on while away from base camp.  The Veteran stated he was 
minimally exposed to snow, and was not exposed to rain, but that 
he was exposed to constant freezing temperatures.  The examiner 
noted that the Veteran was treated for tinea of the foot during 
service, but had no history of peripheral neuropathy or diabetes 
mellitus.  The examiner also indicated that the Veteran worked as 
a mail carrier from 1983 to 2002.  The examiner also stated that 
there was no acute injury or treatment during the time of cold 
exposure of the feet.  After review of the record and physical 
examination, the examiner provided a diagnosis of bilateral lower 
extremity onychomycosis secondary to his occupation as a mail 
carrier and not related to cold injury or exposure during 
service.  The examiner noted that no onychomycosis was seen on 
examination at discharge from service, and a 1998 podiatry 
examination noted that the Veteran's feet were constantly soaked 
due to sweat or rain due to his occupation as a mail carrier.  
Thus, the examiner opined that the Veteran's current 
onychomycosis was the result of his post-service occupation and 
not the result of any cold exposure during service.

A May 2010 VA addendum to the foregoing examination report states 
that it is less likely than not that the Veteran's bilateral 
lower extremity onychomycosis was caused by or related to his 
athlete's foot condition in service, or any other aspect of his 
military service.  The examiner stated that the Veteran's tinea 
of the feet in service did not cause his onychomycosis.  The 
examiner supported the opinion by noting that the Veteran's 
examination on release from active duty noted normal feet, and a 
1998 record from Dr. B., clearly stated that the Veteran's feet 
were constantly soaked due to sweat or rain due to his occupation 
as a mail carrier.  His nail condition was secondary to his 
occupation as a mail carrier and not related to his active 
service.

A letter dated in May 2010 from T.B., M.D., states that the he 
evaluated the Veteran for complaints of cold sensitivity, 
tingling, and numbness in the feet.  The Veteran reported chronic 
symptoms of cold sensitivity, tingling and numbness in the toes 
that worsened when temperatures dropped below 60 degrees.  The 
Veteran reported that his symptoms began in 1979 when he was 
stationed in the DMZ in Korea.  He reported working in extreme 
cold conditions.  The physician noted that neurological 
examination and electordiagnostic studies did not show any  
electrical evidence for polyneuropahty.  Laboratory tests and 
arterial Doppler studies of the legs were unremarkable for any 
abnormalities.  The physician stated that based on the history 
provided by the Veteran, the normal electrodiagnostic, 
laboratory, and vascular studies, and the VA guidelines for cold 
injury, he felt that the Veteran's symptoms of cold sensitivity 
and cold related tingling and numbness were more likely than not 
related to the Veteran's remote military service during extreme 
conditions.  The rationale included the chronicity of the 
symptoms and their onset in 1979 and the specific drop in 
temperature as a triggering factor inducing the symptoms.

The Board notes that the Veteran asserted that his foot problems 
began during active service.  Service connection may be granted 
under 38 C.F.R. § 3.303(b) for diseases continuously present 
since discharge from service.  In that regard, lay testimony is 
competent to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

However, a layperson is not considered capable of opining in 
regard to causation of a disability.  Routen v. Brown, 10 Vet. 
App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 
(Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of 
trained health care professionals to enter conclusions that 
require medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In this case, while the evidence shows that the Veteran currently 
has bilateral onychomycosis, there is no competent evidence that 
the Veteran's current onychomycosis is related to his active 
duty.  The Veteran's feet were normal upon separation from active 
duty and the record is silent for evidence of any foot disorder 
until April 1998, nearly 18 years after discharge from service.  
Moreover, the April 1998 treatment record indicates that the 
Veteran's foot disorders were consistent with his occupation and 
that the Veteran reported his feet were constantly soaked with 
either rain or sweat during the course of his occupation.  
Similarly, the VA examiner indicated that it was more likely that 
the Veteran's onychomycosis was related to his occupation as a 
mail carrier, than any residual cold injury or athlete's foot 
during service.  

While the May 2010 private opinion submitted by the Veteran 
relates some of the Veteran's symptoms to cold exposure during 
service, the physician did not relate the Veteran's onychomycosis 
to service.  Moreover, in rendering this opinion the private 
physician did not review the claims file, nor did he review the 
Veteran's service or post service medical records.  Rather he 
relied on the Veteran's report of cold exposure during service 
and chronic symptoms of cold sensitivity since his discharge from 
service.  Moreover, the physician did not provide a diagnosis of 
any foot disorder.  

It does not appear to the Board that the Veteran is actually 
alleging that he has had continuous symptoms since his discharge 
from service.  Instead, he appears to be alleging that he has had 
recurrent fungal infections of the feet since service and has had 
symptoms that manifest during cold weather.  Thus, whether his 
current disorders are related to service are medical questions.  

If the Veteran is alleging that he has had continuous symptoms 
since service, the Board must find this account to be not 
credible.  There is no corroborating evidence of any pertinent 
symptoms from the time of the Veteran's discharge from service 
until almost 18 years later when the Veteran was treated for a 
fungal infection.  Complaints of cold sensitivity were not 
recorded until much later.  Moreover, the Veteran's lower 
extremities were found to be normal on the examination for 
discharge.  

In addition, in the Board's opinion, the VA opinion against the 
claim is more probative than the private opinion supporting the 
claim.  Unlike the private opinion, the VA opinion was provided 
after reviewing the Veteran's pertinent medical records, to 
include the medical records noting the Veteran's exposures 
coincident to his duties as a mail carrier and the report of the 
separation examination showing that the Veteran's lower 
extremities were found to be normal.  Moreover, the VA examiner's 
rationale for the opinion was well supported and consistent with 
the evidence of record.

Accordingly, the Board concludes that the preponderance of the 
evidence is against this claim.


ORDER

Service connection for a cervical spine disability is granted.

Service connection for residuals of cold injury of the lower 
extremities, including onychomycosis, is denied.



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


